FILED
                              NOT FOR PUBLICATION                             SEP 28 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAJID ALI,                                        No. 07-72723

               Petitioner,                        Agency No. A099-630-130

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Sajid Ali, a native and citizen of Pakistan, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992), and we deny the petition for review.

      The record does not compel the conclusion that extraordinary circumstances

excused Ali’s untimely filed asylum application. See 8 C.F.R. § 1208.4(a)(5);

Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Ali’s

contention that the IJ failed to properly evaluate his extraordinary circumstances

claim is belied by the record. Accordingly, Ali’s asylum claim fails.

      Substantial evidence supports the IJ’s conclusion that Ali failed to establish

his cousin’s verbal and physical attacks against him based on his cousin’s desire to

own family property were on account of a protected ground. See Bolshakov v. INS,

133 F.3d 1279, 1280-81 (9th Cir. 1998) (denying petition for review because

petitioners did not establish that extortion was on account of an enumerated

ground); see also Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009)

(“The Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”). Accordingly, we deny the petition as to

Ali’s withholding of removal claim. See Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009).

      Substantial evidence also supports the IJ’s denial of CAT relief because Ali

failed to demonstrate it is more likely than not he would be tortured by, at the


                                           2                                       07-72723
instigation of, or with the consent or acquiescence of a public official if returned to

Pakistan. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                     07-72723